Citation Nr: 0015642	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  91-47 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar strain with arthritis, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating action of 
the Detroit, Michigan Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased rating for the service-connected low back 
disability.  

In an August 1992 decision, the Board denied the claim and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  In a June 1994 
Order, the Court granted a Joint Motion for Remand, vacating 
the August 1992 Board decision and remanding the matter for 
additional proceedings.  In August 1995, the Board remanded 
the case pursuant to the Court's order.  The case was later 
returned to the Board and the veteran's claim was denied in 
an April 1996 decision.  The veteran again appealed to the 
Court.  

In a September 1997 order, the Court granted the Appellee's 
motion for remand, vacated the April 1996 Board decision and 
remanded the case to the Board.  In April 1998, the Board 
remanded the case for additional development.  The case has 
since been returned to the Board.

REMAND

When the Board most recently reviewed the veteran's appeal, 
it was noted that additional development was required in 
order to evaluate the severity of his low back disability.  
It was contemplated that the examinations conducted 
subsequent to the April 1998 Board remand would include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the orthopedic and neurologic examiners were to 
include opinions on the effect of the veteran's service-
connected disability on his employability.  

The veteran was afforded VA examinations in March 1999; 
however, neither examination addressed all elements requested 
by the Board.  For example, neither examiner offered an 
opinion as to the effect of the disability on the veteran's 
ability to work, or explained why such an opinion could not 
be provided.  Although the orthopedic examiner noted that the 
veteran had not been working since 1978, there was no further 
comment regarding the effect of the back disability on his 
ordinary activity and employability.  Thus, the Board agrees 
with the veteran and his representative that the March 1999 
examinations were inadequate.   

The Board further notes that in the April 1998 remand, the RO 
was instructed to obtain a social and industrial survey which 
would include an opinion as to the impact of the veteran's 
low back disorder on his ability to secure or follow 
substantially gainful employment.  While the record includes 
the report of a November 1998 field examination, that report 
does not include the requested opinion.  The field examiner 
commented that "[i]t is believable that [the veteran's] low 
back disorder affected his ability to follow a substantially 
gainful occupation."  (Emphasis added)  It is unclear, 
however, whether the examiner intended to convey that the 
veteran's low back disorder continues to affect his 
employability, and if so how.  As noted by the Board in the 
prior remand, such an opinion is necessary prior to appellate 
disposition.  It also appears that another social and 
industrial survey is required in order to determine whether 
or not the veteran is, in fact, working.  The field examiner 
noted that the veteran had not worked since 1978; however, 
the report of the March 1999 orthopedic examination included 
the veteran's report that he did some construction work on 
his own.  Although the Board's instructions to the RO 
included the stipulation that family members, former 
coworkers and members of the community be interviewed, it 
appears that only the veteran was interviewed.  Additional 
interviews are necessary.

Finally, the Board notes that the RO was specifically 
instructed to address whether the facts of the veteran's case 
warrant referral for an extraschedular evaluation and the RO 
was to specifically document consideration of that question.  
There is no record of a rating decision being issued 
following the development undertaken after the April 1999 
Board remand, and the only reference to an extraschedular 
consideration is in the last paragraph of the July 1999 
supplemental statement of the case.  The Board finds that, on 
remand, the RO must expressly address the provisions of 
38 C.F.R. § 3.321(b)(1) in a rating decision.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board must 
conclude that the case is not ready for appellate review and, 
regrettably, must be remanded again for further development.  

In view of the foregoing, and to ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected low back disability 
since 1999.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The RO should conduct a social and 
industrial survey.  In addition to the 
veteran, family members, former coworkers 
and members of the community must be 
interviewed.  If no other persons are 
available to be interviewed the social 
worker must explain why.  The individual 
conducting the survey should express an 
opinion as to the impact of the veteran's 
service-connected low back disorder on 
his current ability to secure or follow a 
substantially gainful occupation.  A 
complete rationale for all opinions must 
be provided.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations in order to determine the 
nature and severity of his service-
connected low back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
prior to the examinations.  The examiners 
should elicit from the veteran his 
account of how his low back disability 
affects his daily activities and 
employability.  The reports of each 
examination must contain a detailed 
account of all manifestations of the low 
back pathology found to be present as 
well as an opinion as to the effect of 
the disability on the veteran's ordinary 
activity and employability.  If any 
opinion requested cannot be provided the 
examiners must explain why.

With respect to the orthopedic 
examination, all indicated tests and 
studies must be conducted, including x-
rays and range of motion studies.  Range 
of motion should be recorded in numbers 
of degrees, and the normal ranges of 
motion should be provided.  Any painful 
motion should be noted.  Any listing of 
the spine to one side, positive or 
negative Goldthwait's sign, muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, or any abnormal 
mobility on forced motion should be 
identified.  The examiner must comment on 
the extent to which the low back 
disability results in symptoms of muscle 
pain, activity limited by fatigue, or an 
inability to move the joint through a 
portion of its range; and an opinion must 
be provided as to the degree to which 
this interferes with activities of daily 
living.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  

With respect to the neurological 
examination, all indicated tests and 
studies should be conducted.  The 
examiner should indicate whether the 
veteran has persistent symptoms that are 
compatible with sciatic neuropathy.  The 
examiner should also indicate whether 
there is demonstrable muscle spasm, an 
absence of ankle jerk, or other 
neurological findings appropriate to the 
site of a diseased disc.  The examiner 
must also offer an opinion whether the 
appellant's back disorder alone prevents 
him from working. 

Each examiner must specifically comment 
on the presence or absence of pain on 
use, incoordination, weakness, disuse 
atrophy, fatigability, and abnormal 
movements.  If the examiner's opinions 
concerning the veteran's ability to work 
vary from each other, or from the social 
and industrial survey, the differences 
must be reconciled with a complete 
written rationale.  

The veteran should be given adequate 
notice of these examinations and informed 
of the provisions of 38 C.F.R. § 3.655.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action must be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  In 
readjudicating the veteran's claim, the 
RO must give consideration to 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's 
decision in DeLuca.  In addition, the RO 
must expressly address the provisions of 
38 C.F.R. § 3.331(b)(1).  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

